 

2012 TOWER INTERNATIONAL, INC BONUS PLAN

 

The Tower International, Inc. (“Company”) Bonus Plan (“Plan”) rewards
participants for results achieved versus specific performance measures described
in the Plan.

 

The provisions of this Plan apply to all participants, except where a specific
provision of this Plan is contradicted by the terms of a national/local law, a
collective bargaining agreement, or an employment contract. In such a case, all
other provisions of this Plan remain in full force and effect.

 

Eligibility

A colleague is eligible to become a participant in the Plan on the date he or
she is actively employed in an eligible position. Eligible positions are
specifically identified by Human Resources. Colleagues in positions not
specifically identified by Human Resources are not eligible for Plan
participation. Participants become ineligible for the Plan as of the date they
transfer to an ineligible position.

 

Effective Date

The Plan is effective January 1, 2012.

 

Target Bonus

Each participant is assigned a target bonus percent or amount. Target bonus
levels may vary by participant.

 

Performance Factors and Weightings

The Plan is based on specific Performance Factors. Weightings will be assigned
to each Performance Factor as described in the table below. The Performance
Factors are:

 

·EBITDA: Earnings before interest, taxes, depreciation & amortization.

·Cash Flow: The amount of cash the Company generates to repay debt.

·2012 EBITDA versus 2011 EBITDA, excluding volume, mix and currency exchange.

·Increase in 2014 Sales Backlog versus 2013: The net change in annual revenue to
the Enterprise, excluding volume, mix, currency exchange and pricing.

 

Financial performance results will be determined according to U.S. Generally
Accepted Accounting Principles (“GAAP”).

 

 

 

 

   Enterprise
Absolute
EBITDA   Region
Absolute
EBITDA   Enterprise
Cash Flow   Region Cash
Flow   Enterprise
2012
EBITDA
versus 2011
EBITDA   Region
2012
EBITDA
versus
2011
EBITDA   Enterprise
Increase in
2014 Sales
Backlog
versus 2013   Region
Increase
in 2014
Sales
Backlog
versus
2013  Enterprise, Regional Leadership Teams, India, and Japan   40%   0%   30% 
 0%   15%   0%   15%   0% Regional Staff, Plant Managers & Colleagues   24% 
 16%   18%   12%   9%   6%   15%   0%

 

Regions are defined as North America, South America, Europe, China and Korea.

 

Basis for Calculation

Actual performance compared to targeted performance is the basis for calculating
the bonus amounts.

 

Bonus Tables

A Bonus Table for each Performance Factor specifies the payout rate for the
various possible levels of actual performance. Each Bonus Table shows the
minimum level of performance necessary to earn a bonus, and the level of
performance necessary to earn a target bonus payout, under each Performance
Factor. The maximum payout under the Plan is two (2) times the target bonus
payout. Bonus Tables can be changed or eliminated any time by the Company in its
sole discretion.

 

Performance Period and Bonus Payments

This Plan rewards participants for results achieved from January 1 – December
31, 2012 (the “Performance Period”). Bonus payments will be paid in local
currency and subject to usual reductions (e.g. tax and social/national
insurance).

 

Calculation as a Percent of Base Salary

A bonus payment, if any, will occur after the end of the fiscal year, and after
the Company’s Board of Directors (or Committee thereof) approves the audited
financial statements for the year. The bonus will be calculated based on the
participant’s Eligible Earnings and the performance results for the Performance
Period.

 

Calculation as a Target Bonus Amount

A bonus payment, if any, will occur after the end of the fiscal year, and after
the Company’s Board of Directors (or Committee thereof) approves the audited
financial statements for the year. The bonus will be calculated based on the
performance results for the Performance Period.

 

Payment Date

A Payment Date is the date indicated on the bonus check or pay slip. The Payment
Date will occur after the end of the Performance Period, and after the Company
approves its final, audited financial results.

 

Sources

The Company’s operating statements as well as the Company’s Human Resources and
payroll records will be used to determine eligible participants, eligible
earnings, and applicable performance results used in bonus payment calculations.
The accuracy of the operating statements is the responsibility of the corporate
finance department. No person will, because of participation in any bonus plan,
acquire any right to an accounting or to examine the financial records or
affairs of the Company.

 

2

 

 

Eligible Earnings

Except as required by law, Eligible Earnings include base salary and overtime
received while actively employed (excluding pay for disability (U.S.), bonuses,
sick pay (U.S.) and other reimbursements and allowances) during the Performance
Period.

 

Minimum Length of Service

A participant must be actively employed for a minimum of one full pay period of
the Performance Period to be eligible to receive a bonus payment.

 

Changes to Target Bonus Levels

Participants whose target bonus percents or amounts change during a Performance
Period will have bonus amounts calculated using the old target level for the
portion of the period in which it is in effect, and the new target level for the
other portion of the period. For example, if a participant’s target bonus
changes from 10% to 15% on March 1, his or her bonus payment will be calculated
at the 10% level for the months of January and February, and at the 15% level
for the months of March through December.

 

Actively At Work/Acceptable Performance

To receive a bonus payment, a participant must be actively at work on the
Payment Date. The definition of “actively at work” shall be as determined by the
Company but generally includes the participant being at work and engaged in
carrying out his or her assigned responsibilities. For example, a participant
will not be considered to be actively at work if he or she is on leave of
absence (either paid or unpaid), layoff, vacation, is sick or is otherwise
absent. A participant who is not actively at work on the Payment Date will not
be eligible to receive a payment unless he or she returns to active Company
employment.

 

In addition, the Company reserves the right to require a participant to be
performing at a level that is deemed to be acceptable (i.e., not undergoing
performance or disciplinary counseling, or who has not committed a breach of his
or her employment contract) on the Payment Date in order to receive a bonus
payment.

 

Participants who should not have received payment due to this section, but who
have received one, must return the payment to the Company.

 

Coordination with Other Bonus-Type Schemes or Programs

To the extent a participant in this Plan is also a participant in any other
bonus-type schemes or programs that are provided due to his or her employment
with, or services to, the Company, any bonus payment made under this Plan for
the Performance Period will be reduced by the amount he or she receives from any
other such schemes or programs for the same Performance Period.

 

Windfalls and Catastrophic Losses

A Windfall is, as determined in the sole discretion of the Company, an
excessively large potential payment for results not driven by a participant
(e.g., acquisitions, market reconfigurations, significant changes in the
Company’s business or operation, etc.) or due to inequities in the Plan. Any
transaction that is identified as a Windfall will likely result in an adjustment
to the calculation or payment of a bonus.

 

A Catastrophic Loss is a situation where, as determined in the sole discretion
of the Company, a Plan participant’s bonus payment is unexpectedly reduced or
eliminated due to unforeseen business conditions that are unpreventable by the
participant (e.g. tornadoes, floods, or other natural disasters, etc.). Any
situation that is identified as a Catastrophic Loss may result in an adjustment
to the calculation or payment of a bonus.

 

3

 

 

Clawback Provision

In the event the Company restates its financial statements due to material
noncompliance with any financial reporting requirements under applicable
securities laws, any bonus payments made under a Tower Bonus Plan to Company
officers for the year that is restated, or the prior three years, may be
recovered to the extent the bonus payments made exceed the amount that would
have been paid under the restatement. The Company reserves the right to apply
this provision to other senior managers.

 

Termination of Employment

Participants will not be eligible to receive a bonus payment for the Performance
Period if their employment is terminated for any reason prior to the Payment
Date, unless otherwise contradicted by the paragraph below, the terms of a
national/local law, a collective bargaining agreement, or an employment
contract. The company reserves the right, however, to pay a bonus on behalf of
participants who have died during the Performance Period to the participant’s
legal representative.

 

In the case of a participant who is age 62 or older and who has completed at
least 10 full years of service with the Company as of a date of termination
without cause (as determined by the Company), he or she will be eligible to
receive a bonus payment if such termination occurs after the end of the
Performance Period and before the Payment Date.

 

Assignment

No funds, assets, or other property of the Company, and no obligation or
liability of the Company under this Plan, will be subject to any claim of any
participant, nor will any participant have any right or power to pledge,
encumber, or assign a bonus under the Plan.

 

Termination or Amendment

The Company reserves the right, in its sole discretion, to terminate and/or
change all or any portion of the Plan at any time (i.e., an individual’s target
bonus amount or percent, performance factors, targets, bonus tables, etc.). The
Company reserves the right to interpret the Plan as necessary. The Plan is
reviewed periodically and revisions may occur in order to support current
business Plans.

 

“At Will” Provision

Except as required by law, this Plan does not constitute a contract of
employment and cannot be relied upon as such. As always, employment with the
Company is and remains “at will.”

 

Tax Related Liabilities

Where applicable, participants are responsible for determining the tax
consequences of bonus payments and arranging for appropriate withholding. The
Company will not be responsible for and will be held harmless from liability for
payments, interest, penalties, costs or expenses incurred as a result of not
arranging for sufficient withholding or deductions from bonus payments.

 

Authorized Representatives/Discretionary Authority

Only the Senior Vice President of Human Resources or the President & CEO
(“Authorized Representatives”) have the authority to enter into an agreement,
either written or oral, with any person or participant concerning an award or
bonus payment under this Plan, or to make any representation or warranty with
respect to any award or bonus payment under this Plan.

 

In all instances, the Authorized Representatives will have the discretionary
authority to interpret, construe, make exceptions to, or resolve any conflict or
dispute as to the administration and/or interpretation of this Plan.

 

4

 

 

Administration

This Plan will be administered by the Global Compensation Department of the
Company who will have the authority to make rules and adopt administrative
procedures in connection with the Plan. They will have discretion to provide for
situations or conditions not specifically provided for herein consistent with
the overall purposes of the Plan. Nothing in this Plan document or any other
communication, verbal or written, may be interpreted as a guarantee of any bonus
or other payment whatsoever to any person.

 

5

 